Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered December 20, 1983, convicting him of robbery in the first degree (two counts), and attempted robbery in the first degree, upon a jury verdict, and sentencing him to consecutive terms of imprisonment of IV2 to 15 years on each of the robbery counts, and a term of 5 to 10 years on the attempted robbery count, to be served concurrently with the terms of imprisonment on the robbery counts.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, to the extent that the sentences imposed upon the convictions of robbery in the first degree shall run concurrently to each other and to the sentence imposed upon the conviction of attempted robbery in the first degree. As so modified, the judgment is affirmed.
The trial court did not err in denying the defendant’s motion for a severance (see, CPL 200.20 [3]; People v Lane, 56 NY2d 1, 7; cf., People v Gilmore, 106 AD2d 399, 400-401).
However, under the circumstances, the sentences imposed were excessive to the extent indicated.
We have examined the defendant’s other contentions and find them to be without merit. Lawrence, J. P., Eiber, Kunzeman and Sullivan, JJ., concur.